DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09/29/2021, with respect to the rejection(s) of claim(s) 1, 8 and 9 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 over Yang et al. (US 2017/0094604 A1) in view of Choi et al. (US 2017/0201854 A1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0094604 A1) in view of Choi et al. (US 2017/0201854 A1). 
	Regarding claim 1, Yang et al. discloses a data transmission method, wherein the method comprises: receiving, by a target terminal, data sent by a network device; and sending, by the target terminal, the data to a first device group based on indication of the network device, wherein the first device group comprises at least two terminals 
 	Regarding claims 5, 13, Yang et al. discloses a method, receiving indication information sent by the network device after the target terminal receives the data sent by the network device, wherein the indication information is used for indicating that the data are data needing to be forwarded (Para 171-177 teaches of using the IP address to determine which device that data need to be forwarded to.).  	Regarding claims 6, 14, Yang et al. discloses a method, wherein the indication information is further used for indicating that a device group to which the data need to be forwarded is the first device group (Para 75-82 teaches of a group mode where the devices negotiate themselves into a group and one of the devices is the group owner. Para 171-177 teaches of using the IP address to determine which device that data need to be forwarded to.).
	Regarding claims 7, 15, Yang et al. discloses a method, by the target terminal, the data to the first device group based on the indication of the network device comprises: sending, by the target terminal, the data to the first device group on a second transmission resource corresponding to the first device group based on the indication of the network device (Para 171-177 teaches of using the IP address to 
	Regarding claims 8, 9, Yang et al. discloses a data transmission apparatus, comprising a processor, a memory configured to store data (Para 10), and a transmission device for communication functions, wherein the processor is configured to execute instructions stored in the memory to: send, through the transmission device, data to a target terminal; and indicate the target terminal to send the data to a first device group, wherein the first device group comprises at least two terminals (See Fig 2 and Para 171-177 teaches of wireless access point sending data to a relay device and the relay device transmitting the data to the appropriate electronic device). Yang et al. does not disclose a data transmission apparatus comprising, indicate the target terminal to send the data to all the terminals in the first group. However Choi et al. discloses a data transmission apparatus comprising, indicate the target terminal to send the data to all the terminals in the first group (Para 396 and 485 teach of the control device to broadcast the packet repeatedly, so all the devices in the group receive the packet.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of broadcasting the packet to all the members of the group of Choi et al. with the method of an access point transmitting data packet to a relay node to transmit data to a terminal in a group of Yang et al. in order to provide a method and device for controlling a device of a group node in a mesh network using Bluetooth.
 	Regarding claim 16, Yang et al. discloses an apparatus, wherein the second transmission resource has at least one of the following resource attributes: a physical 
	Regarding claim 17, Yang et al. discloses an apparatus, wherein the first transmission resource is determined based on one of the following manners: determining the first transmission resource through configuration information of the network device; determining the first transmission resource through a preset protocol; or determining the first transmission resource through subscription information (Para 82-87 teaches of modifying the WiFi protocol stack to  forcibly setting the P2P mode to group mode).
	Regarding claim 18, Yang et al. discloses an apparatus, wherein the second transmission resource is determined by the target terminal, and the processor is further configured to: notify the network device and each terminal in the first device group of the second transmission resource; or notify the network device of the second transmission 
	Regarding claim 19, Yang et al. discloses an apparatus, wherein a mapping relationship between the first transmission resource and the second transmission resource is determined based on one of the following manners: determining the mapping relationship between the first transmission resource and the second transmission resource through configuration information of the network device; determining the mapping relationship between the first transmission resource and the second transmission resource through a preset protocol; or determining the mapping relationship between the first transmission resource and the second transmission resource through subscription information (Para 141-145 teaches of transmission resources assigned to the relay device that allows full speed forwarding by assigning same number of receiving antenna as the transmitting antennas.).
	Regarding claim 20, Yang et al. discloses an apparatus, wherein the target terminal is a terminal in the first device group; or the target terminal is a terminal beyond the first device group (Para 75-82 teaches of a group mode where the devices negotiate themselves into a group and one of the devices is the group owner.).
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467